Citation Nr: 1229810	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  11-04 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Whether new and material evidence has been present to reopen a claim for service connection for bilateral hearing loss.

2. Whether new and material evidence has been present to reopen a claim for service connection for bilateral hearing loss.

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1944 to June 1946.  

This matter comes before the Board of Veterans' (Board) on appeal from a February 2010 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefits sought on appeal. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. In a June 2007 rating decision, the RO denied the Veteran's claim of entitlement to service connection for bilateral hearing loss.  The Veteran did not appeal the RO decision, and it became final. 

2. The evidence received since the June 2007 decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for hearing loss, is not duplicative or cumulative of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the claim. 

3. In a June 2007 rating decision, the RO denied the Veteran's claim of entitlement to service connection for tinnitus.  The Veteran did not appeal the RO decision, and it became final. 

4. The evidence received since the June 2007 decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for tinnitus, is not duplicative or cumulative of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the claim.

5. Resolving all reasonable doubt in favor of the Veteran, the evidence of record demonstrates that bilateral hearing loss is related to acoustic noise exposure during active service.

6. Resolving all reasonable doubt in favor of the Veteran, the evidence of record demonstrates that tinnitus is related to acoustic noise exposure during active service. 


CONCLUSION OF LAW

1. New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 

2. New and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 

3. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

4. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims. The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus have been reopened and granted, as discussed below.  As such, the Board finds that any error related to the VCAA on those claims is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. The Merits of the Claims

New and Material Evidence

In general, RO decisions are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).

To warrant reopening of a previously and finally disallowed claim, newly presented or secured evidence must not be cumulative of evidence of record at the time of the last prior final disallowance and must prove merits of the claim as to each central element that was specified as a basis for the last final disallowance of the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In addition, for the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claims for entitlement to service connection for bilateral hearing loss and tinnitus was originally denied in a June 2007 rating decision.  The claims were denied because the Veteran failed to attend a VA audiological examination and the evidence of record failed to establish any relationship between hearing loss, tinnitus, and any disease or injury during military service.  As such, for the evidence to be material in this case, it must address this unestablished fact. 

With that having been said, the Board finds that evidence that is both new and material has been submitted.  The Veteran underwent a VA audiological examination in August 2007 which diagnosed bilateral moderate to profound, sensorineural hearing loss.  The Veteran stated that he experienced moderate to severe, bilateral, constant, tonal tinnitus which interferes with communication.  He also submitted a positive nexus opinion from a private audiologist.

The Board acknowledges that the Court stated in Shade v. Shinseki, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See Shade, supra.  As such, the claim of entitlement to service connection for bilateral hearing loss and tinnitus is reopened.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2011).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In addition to the above, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  See 38 C.F.R. § 3.303(d) (2011).  Furthermore, sensorineural hearing loss, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  See 38 C.F.R. §§ 3.307, 3.309 (2011).

With hearing loss claims, VA may only find hearing loss to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  See 38 C.F.R. § 3.385 (2011).

Tinnitus has been variously defined. It is "a sensation of noise (as a ringing or roaring) that is caused by a bodily condition (as wax in the ear or a perforated tympanic membrane").  See Butts v. Brown, 5 Vet. App. 532, 540 (1993). It is a noise in the ears, such as ringing, buzzing, roaring, or clicking.  See YT v Brown, 9 Vet. App. 195, 196 (1996).  It is a ringing, buzzing noise in the ears.  See Kelly v. Brown, 7 Vet. App. 471, 472 (1995).  "Tinnitus can be caused by a number of conditions, including injuries, acute diseases, and drug reactions [but] disablement from tinnitus does not depend on its origin."  See 59 Fed. Reg. 17,297 (April 12, 1994).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2) (2011).  In this regard, the Court of Appeals for Veterans Claims (Court) has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009)

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 C.F.R. § 3.303(a) (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336  (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The Veteran contends that he currently suffers from bilateral hearing loss and tinnitus as a result of his time in active duty service.  Specifically, the Veteran alleges that being assigned to an infantry unit exposed him to acoustic trauma. 

With respect to Shedden element (1), current diagnosis, the Board notes that during his August 2007 VA audiological examination, the Veteran's measured puretone threshold, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
75
85
85
LEFT
40
55
85
95
95

Speech audiometry revealed speech recognition ability of 60 percent in the right ear and 50 percent in the left ear.  Thus, the Veteran has a current diagnosis of bilateral hearing loss, for VA purposes.  While a diagnosis of tinnitus was not discussed in the August 2007 VA examination, in the October 2007 addendum to the examination, the examiner noted a current tinnitus disorder.  

Furthermore, in February 2011, the Veteran underwent another VA audiological examination.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
80
90
95
LEFT
40
55
90
105
100

Speech audiometry revealed speech recognition ability of 0 percent in the right ear and 14 percent in the left ear.  Therefore, Shedden element (1) has been satisfied.  See 38 C.F.R. § 3.385 (2011); see also Shedden, supra.

According to the Veteran's military personnel records, his military occupational specialty was a light mortar crewman who earned a combat infantryman badge during World War II in the Asiatic-Pacific Theater.  Though there were no complaints of bilateral hearing loss or tinnitus during the Veteran's time in service, however, the fact that the Veteran was assigned to an infantry unit in the Philippines is consistent with his complaints of acoustic trauma in service.  Furthermore, the Board finds that the Veteran is both competent and credible to report on the fact that he was exposed to loud noises during service and that he suffered from decreased hearing acuity.  See Davidson, supra; Buchanan, supra; Jandreau, supra. Therefore, the Board concedes that the Veteran was exposed to loud noise during service.  Thus, Shedden element (2), in-service disease or injury, has been satisfied. See Shedden, supra.

With respect to crucial Shedden element (3), nexus, the medical evidence of record consists of three conflicting VA audiological examinations.  The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

As stated above, the Veteran participated in a VA audiology examination in August 2007.  At that time, he continued to complain of bilateral hearing loss and constant tinnitus.  An addendum to the August 2007 examination was provided in October 2007 where the VA audiologist stated the Veteran's hearing was within normal limits at separation from service.  The VA audiologist stated that at the 1946 VA examination, the Veteran did not express any concerns regarding hearing loss or tinnitus.  The VA audiologist concluded that this demonstrates the hearing loss and tinnitus occurred at a later date.  The VA audiologist also noted that the Veteran reported first noticing a hearing problem in the 1970s.  The VA audiologist stated, "[e]xposure to hazardous noise does not necessarily result in hearing loss.  Current research does not support the concept of delayed onset of hearing loss.  Therefore any increased loss of hearing after discharge is more than likely to be due to other factors."  Therefore, the VA audiologist concluded that it was less likely than not the Veteran's hearing loss and tinnitus was related to his military service.  

In a March 2010 letter, a private audiologist, Dr. K. Sinks, stated that the Veteran's military history indicated he was exposed to loud noise from combat with no hearing protection provided.  The Veteran reported that he first noticed tinnitus during and following a fight in Leyte in the Philippines and hearing loss began shortly after the war.  Following service, the Veteran was employed primarily as a carpenter and was not exposed to loud noise.  Dr. Sinks stated that the whisper test administered at separation was not sensitive enough to either confirm or deny a presence of hearing loss.  

Dr. Sinks further stated:

It is important to note that it is documented in the histopathology literature that outer hair cell damage in the cochlea occurs prior to an individual ever showing a threshold shift on an audiogram.  According to the American College of Occupation and Environmental Medicine noise exposure without the use of hearing protection can cause and/or contribute to noise-induced hearing loss, acoustic trauma, and tinnitus in individuals.  Additionally [m]edical treatises indicate  that the cause of tinnitus can usually be determined by the finding of the cause of any coexisting hearing loss.  See Harrison's Principles of Internal Medicine (Dennis L. Kasper et al. eds., 16th ed. 2005). 

Therefore, upon physical examination, a review of the Veteran's military records, August 2007 VA audiological examination, the October 2007 addendum, and the cited medical treatise, Dr. Sinks concluded that "it is more likely than not that [the Veteran's] bilateral hearing loss and tinnitus is related to his military noise exposure." 

Finally, in the February 2011 VA audiological examination, the VA examiner also noted the Veteran's whisper test at separation was normal and the Veteran did not claim for entitlement to service connection for hearing loss or tinnitus in 1946 when he claimed for several other conditions.  The VA audiologist noted the Veteran reported his hearing loss did not begin until 1987 and that the onset of his tinnitus was in 1990.  Although this demonstrates a discrepancy from his August 2007 VA audiological examination (where the Veteran reported his hearing loss began in the 1970s) it is at least 30 years since his separation from service that his symptoms began.  Furthermore, the VA audiologist stated Dr. Sinks' opinion lacks merit as she did not address the fact that the Veteran had made claims for several service connected disabilities a week following separation, but failed to claim for hearing loss and tinnitus at that time.  Therefore, for the reasons stated, it was less likely as not hearing loss or tinnitus was related to his military service. 

As for a nexus to service, the Board finds that the evidence is in equipoise.  The Board acknowledges the objective medical evidence does not demonstrate the Veteran had hearing loss or tinnitus at separation or soon afterwards.  However, the holding in Hensley v. Brown, 5 Vet. App. 155 (1993), found that the requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record, including that pertinent to service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011); Hensley, 5 Vet. App. at 159-60.

The Board acknowledges the February 2011 VA audiologist's opinion that Dr. Sinks did not fully review and consider the evidence of the Veteran's claims file.  However, the Court has held probative value of a medical opinion comes from when it is factually accurate, fully articulated, and has sound reasoning for the conclusion, not the mere fact that the claims file was reviewed.  Nieves- Rodriguez v. Peake, 22 Vet App 295  (2008); see also Gardin v. Shinseki, 613 F.3d 1374 (2010) (noting that neither statute nor regulation requires that a physician review a Veteran's medical service record before his or her opinion may qualify as competent medical evidence).  Most importantly, Dr. Sinks provided medical reasoning that damage to the Veteran's ears can be present prior to showing a threshold shift on the audiogram. 

Dr. Sink's discussion of the Veteran's symptoms, medical history, and current findings mirrors those found in the remainder of the claims file and support the conclusions made in the report.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Because the provided positive opinion was based on (I) acceptance of the Veteran's competent and credible account of in-service injury and symptomatology, (II) consideration and analysis of pertinent medical evidence; and (III) the physicians' medical expertise, the Board finds the opinion to have probative value.  In other words, this opinion is supported by clear medical reasoning and logic and provide the most probative evidence as to the determinative matter at hand.  See Nieves-Rodriguez v. Peake, supra.  Additionally, the examiner provided supporting rationale, noting that the type of hearing loss and tinnitus was consistent with his history of noise exposure.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (noting that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Therefore, the Board finds that Shedden element (3) has been satisfied.  See Shedden, supra.

The Board is cognizant that the Veteran has at times been inconsistent in his statements concerning the onset date of his claimed disorders in the evidence of record.  However, the Board finds these inconsistencies are minor and his assertions concerning in-service noise exposure, hearing loss, and tinnitus as well as continuity of such symptomatology since service to be credible.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (as a finder of fact, the Board, when considering whether lay evidence is satisfactory, may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing).  

Accordingly, based on the foregoing and resolving all doubt in the Veteran's favor, the Board finds that entitlement to service connection for bilateral hearing loss and tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for bilateral hearing loss is granted subject to the regulations governing the payment of VA monetary benefits.

Entitlement to service connection for bilateral tinnitus is granted subject to the regulations governing the payment of VA monetary benefits.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


